McCLELLAN, J.
This petition for certiorari to the Court of Appeals is to review the conclusions of that court as set forth in Minge & Co. v. Barrett Bros., 14 Ala. App. 468, 70 South. 962-965; the particular rulings of the court against which complaint is made being set down in the response to the application for rehearing.
(1) The first ground of criticism of opinion and of conclusion is predicated of the asserted error of the court in its finding on the facts. It is settled here that this court will not, in observance of its duty under section 140 of the Constitution, review the findings or conclusions of the Court of Appeals upon matters of fact only, nor review such findings or conclusions with the view to the ascertainment or determination of the inquiry, whether legal principles applied by that court to the decision of the appeal should have been applied thereto.- — Ex parte Steverson, 177 Ala. 384, 389, 58 South. 992; Ex parte Savannah Williams, 182 Ala. 34, 37, 62 South. 63; Ex parte State, 181 Ala. 4, 8, 61 South. 53; Ex parte Burnett, 180 Ala. 540, 541, 61 South. 920.
(2) The other criticism is based upon the ruling that the trial court’s failure to exclude, on motion, the “consolidated report,” a “report” made up from the daily reports, was error. The Court of Appeals did not intend to rule that the “daily reports,” made by the defendant’s agent in the regular course of business, were inadmissible unless their correctness was otherwise shown. They were, if so made,, in the nature of original entries, and prima facie correct.
The writ is denied.
Sayre, Gardner, and Thomas, JJ., concur.